                                                                                               FILED
                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNI
                                                                                           l   MARO 9 2020      I
                                                                                         CLERI\. J.S, {)IST1i1CT C()UHT
                                                                                      $0UTH!li~ 01srn1CT OF CAL{FOHNIA
                                                                                      BY                        DEPUTY
 UNITED STATES OF AMERICA,
                                                                    Case No. 20-cr-00524-WQH-1

                                               Plaintiff,
                         vs.
                                                                    JUDGMENT OF DISMISSAL
              Julian Rey Avalos,



                                            Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1324(a)(2)(B)(iii) - Bringing in Aliens Without Presentation(l-2)




Dated:   16) le/ 21)l0'
                                                               United States Magistrate Judge
